      Case 7:19-cv-00403 Document 29 Filed on 01/08/20 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-cv-403
                                       §
 FISHER INDUSTRIES, FISHER SAND        §
 AND GRAVEL CO.,                       §
 TGR CONSTRUTION, INC. AND             §
 NEUHAUS & SONS, LLC,                  §
                                       §
                    Defendants.        §
______________________________________________________________________________

PLAINTIFF’S AMENDED MOTION FOR EXPERT TO APPEAR TELEPHONICALLY
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now counsel for Plaintiff United States of America and respectfully requests that

its expert, be allowed to participate telephonically or via video teleconference in the Hearing set

for January 9, 2020 (Temporary Restraining Order/Preliminary Injunction Hearing).

                                          Background

       On January 3, 2020, a hearing was held in the above referenced matter regarding a

Temporary Restraining Order and Preliminary Injunction. It was discussed amongst the parties

that witnesses for Plaintiff and Defendants, would be allowed to appear telephonically.

       Counsel for Plaintiff was instructed to submit a motion to the court so that its witnesses,

Dr. Padinare Unnikrishna (Supervisory Civil Engineer, Engineering Services Division, United

States International Boundary and Water Commission) would be able to call in or appear via video

conference to offer testimony for the hearing set for January 9, 2020.

                                         Request Relief

                                            Page 1 of 4
                     Plaintiff’s Motion for Expert to Appear Telephonically
      Case 7:19-cv-00403 Document 29 Filed on 01/08/20 in TXSD Page 2 of 4



          Counsel for Plaintiff files this motion as instructed by the court, and respectfully requests

that the Court allow witnesses Dr. Padinare Unnikrishna, to call in or appear by video conference

to give testimony at the hearing set for January 9, 2020.

                                      Certificate of Conference

          I hereby certify counsel for Plaintiff conferred with counsel for the Fisher Defendants and

counsel for Neuhaus & Sons, LLC, who indicated they are NOT OPPOSED to the relief sought

herein.

                                              Conclusion

          For the foregoing reasons, Plaintiff United States of America respectfully request that

experts Dr. Padinare Unnikrishna be allowed to participate in the Hearing on January 9, 2020,

telephonically.




                             [Remainder of Page Intentionally Left Blank]




                                               Page 2 of 4
                        Plaintiff’s Motion for Expert to Appear Telephonically
Case 7:19-cv-00403 Document 29 Filed on 01/08/20 in TXSD Page 3 of 4



                                           Respectfully submitted,

                                           RYAN K. PATRICK
                                           United States Attorney
                                           Southern District of Texas
                                           DANIEL DAVID HU
                                           Chief, Civil Division

                                   By:     s/ E. Paxton Warner                 .
                                           E. PAXTON WARNER
                                           Assistant United States Attorney
                                           Southern District of Texas No. 555957
                                           Texas Bar No. 24003139
                                           1701 W. Bus. Highway 83, Suite 600
                                           McAllen, TX 78501
                                           Telephone: (956) 618-8010
                                           Facsimile: (956) 618-8016
                                           E-mail: Paxton.Warner@usdoj.gov

                                           Attorney in Charge for the United States of
                                           America

                                           And

                                           JOHN A. SMITH, III
                                           Assistant United States Attorney
                                           Southern District of Texas No. 8638
                                           Texas Bar No. 18627450
                                           One Shoreline Plaza
                                           800 North Shoreline Blvd., Suite 500
                                           Corpus Christi, Texas 78401
                                           Telephone: (361) 888-3111
                                           Facsimile: (361) 888-3234
                                           E-mail: john.a.smith@usdoj.gov

                                           Attorney for the United States of America




                                  Page 3 of 4
            Plaintiff’s Motion for Expert to Appear Telephonically
      Case 7:19-cv-00403 Document 29 Filed on 01/08/20 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, E. Paxton Warner, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on January 8, 2020, I served the foregoing using the Court’s ECF notification

system on all parties receiving ECF notice in this case.


                                              By:     s/ E. Paxton Warner                .
                                                      E. PAXTON WARNER
                                                      Assistant United States Attorney




                                             Page 4 of 4
                     Plaintiff’s Motion for Expert to Appear Telephonically
